PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/193,020
Filing Date: 25 Jun 2016
Appellant(s): Bansal et al.



__________________
Chen Liang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

I. Overview
	Usually Examiner reserves this opening section for a discussion of the invention and the rejection. In this case it that discussion is largely redundant. This application has been appealed before, and the Board previously came to a decision. While Examiner does originally seek to meet the complaint on its face, Examiner thinks the analysis here can be severely truncated.
Appellant has minorly amended the independent claims in the one round of prosecution since the previous appeal. That amendment caused Examiner to move the Rosen reference, which was previously cited for some dependent claims, into the rejection for all claims. Examiner, unsurprisingly given the previous upholding on appeal, does not otherwise change the logic of the rejection. Appellant does not complain of the Rosen reference or what it is cited for. Instead, Appellant argues a new limitation of the independent claims is nonobvious over a single reference. The Board previously upheld Examiner’s reasoning to the combination and endorsed Examiner’s logic that the very thing Appellant amended into the claims is obvious.
One might think that a previous appeal concerning the issue, or Examiner’s previous argument, or the Board’s previous adverse holding would warrant a full-blown discussion of why Examiner and the Board were wrong. Or at least a casual mention that any of these things took place. Appellant does not do so. Instead, after being previously admonished by the Board against improperly piecemeal attacking an obviousness rejection based upon attacking the references individually, Appellant advances the argument that the Kristiansson reference solely by itself does not anticipate the new claim “sequence” of several limitations brought about by amended language.
Beyond that, Appellant advances arguments that are similar or entirely cut-and-pasted from the previous appeal. Examiner was previously upheld on all of them, and again Appellant does not respond to Examiner’s argument, the Board’s findings and holdings, or even mention that they exist. 
Examiner’s previous discussion of the rejection can be found in Appeal Answer, 1/28/2019, pgs. 3-5. But Examiner thinks the most concise summary of earlier proceedings is the Board Decision 12/31/2020, in its entirety.


II. The Entire Appeal is Nonresponsive
Examiner asserts that the entire appeal is nonresponsive to previous arguments and holdings in this application. 37 CFR 41.37(c)(1)(iv) and MPEP 1205.02 require the initial Brief, not the response, to explain why Examiner erred. Appellant cannot simply nominate issues and withhold an attack until Examiner has exhausted this one chance he gets to argue on behalf of the public. Nor is it appropriate for Examiner to tilt at windmills or waste the Board’s time regurgitating what Examiner previously told the Board. No argument makes a reasonable effort to argue Examiner’s position that the Board adopted.
Examiner notes that the avoidance of the Board’s previous holding is clearly not a mere mistake or overlooked omission. Appellant is charged with knowledge of the previous proceedings in this application even if Examiner stood silent, but Examiner explicitly informed Appellant in the most recent action that Appellant’s argument would require Examiner to essentially reverse the previous holding of the Board. (see Final, 9/27/2021, pgs. 20-21)
“If a ground of rejection stated by the Examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it…The fact that appellant may consider a ground to be clearly improper does not justify failure to point out to the Board the reasons for that belief, including an explanation of why the examiner erred as to the ground of rejection.” MPEP 1205.02. Examiner’s rejections should be summarily sustained. 


III. The “Sequence” of Claim 1 is Obvious
Applicant argues at Brief, pgs. 16-17 that Claim 1 is nonobvious because of the sequence that arises by the steps of “selecting one of the hosts in the computing system as a container host to instantiate the requested container,” “based on the selection of the host,” “querying [] the selected host for current parameters of network operations on the selected host…”, and “assigning, based on the queried current parameters of network operations on the selected host, an IP address to the container to be instantiated at the selected host…”
Specifically, Applicant argues that “Kristiansson teaches that the CEM can select a CE and cause the selected CE to instantiate a container after the CEM determines that a software container utilizing a port number predetermined by the CEM should be deployed.” (Text in parenthesis omitted) Appellant is wrong for at least three reasons.
First, Applicant simply misapprehends how the reference largely anticipates the limitation. At Brief, pgs. 12-13 Appellant reproduces Kristiansson, Fig. 6. Appellant relevantly states that in Step 605 “CEM 102 determines that a first software container utilizing at least a first port number should be deployed. In Step 607, CEM 102 selects a container engine from a set of available container engines.” Appellant continues “In step 609, CEM 102 causes the selected container engine to instantiate the first software container. In step 611, CEM 102 associates the first port number with an IP address of the selected container engine. The association facilitates port forwarding of network traffic to the appropriate software container.”
Appellant’s argument maps Step 605 – a container utilizing a first port number - to the assignment limitation and Step 607 – selection of a container engine - to the selection limitation, which leads to Appellant’s conclusion that Kristiansson engages in assignment before selection. After considering Kristiansson solely by itself to determine what it anticipates, Applicant then bodily incorporates the Carl teaching, which assigns IP addresses to containers rather than port numbers, and apparently concludes that since Kristiansson assigned a port number before selecting a host, and Carl teaches that an IP address can be assigned instead, the combination would be assigning an IP address before selecting a host and therefore assignment would not be “based on the queried current parameters of network operations on the selected host.”
But the correct way to view the reference is that Kristiansson selects a container engine in Step 607, which results in the assignment of an unique address. As Appellant previously pointed out (and as was the subject of the first appeal) Kristiansson routes using a combination IP address to the container engine and a port number to the container. Therefore, it would be impossible for Kristiansson to teach assigning an address to a container without first selecting the container engine (host), because the container engine is part of the address. In the example of Kristiansson, Fig. 3, (which Appellant reproduces at Brief, pg. 11) a message to “port 20” is insufficient to be the address of container 108, because CE 116 may also be hosting a container on port 20. Container 108 can only be uniquely addressed with additional reference to the IP address of the selected host: 10.0.0.10. i.e. the full unique address of the container is “10.0.0.10:20,” not just “20.” Examiner notes that the Board may have already agreed with this position. (see Decision, pg. 5; “The Examiner finds that Kristiansson teaches configuration of network settings including addressing being performed by assigning an IP address to the machine and then assigning a port number to the container. Ans. 5-6. Thus, the Examiner finds, and we agree, that Kristiansson teaches that ‘to address a message to container 108 in Figure 3, a message would be routed to IP address 10.0.0.10 (to reach the machine) and then to port 20 (to distinguish between container 108 and container 106.’ Id. at 6…” (emphasis Examiner’s, some internal citations omitted)) Kristiansson - even when improperly viewed only by what it anticipates by itself - teaches that selection must precede assignment because selection of a host is necessary for assignment of an address. This alone should result in the argument being unpersuasive.
Because Applicant’s argument is premised on a perceived disagreement in sequence between the Kristiansson reference and the claims and there is, in fact, no disagreement, the rejection should be upheld.
Second - and perhaps most importantly - this is not an anticipation rejection, it is an obviousness rejection. This argument is an example of improperly shrinking the correct scope of obviousness and ignoring the ordinary creativity of the art by piecemeal considering the references and asserting that obviousness ends at the bounds of what is anticipated by bodily incorporation of a single modification. The question of obviousness is directed toward the entire scope of the claim based upon all the cited references. Even if Appellant’s view of Kristiansson as modified by bodily incorporating Carl was correct and even if one of skill would view a modified Kristiansson as anticipating the act of assigning an IP address to a container prior to host selection, that is not sufficient to show that the claim sequence is nonobvious over the combination.
When placed in context the assignment limitation relies upon the querying limitation (“assigning, based on the queried current parameters…”). The querying step requires a virtual network identifier (VNI) of the host and other network parameters (“querying [] the selected host for current parameters [] including a virtual network identifier of a virtual network supported on the selected host.”). Examiner cited Rosen to teach VNI, which portions a given network into sub-networks, each with their own routing instance. More broadly, Examiner cited Zhang to teach querying a selected host for network parameters.
One obvious embodiment of the claims that results from the combined teachings would be as follows: If a container is requested, some device must host it and it must have an address to allow for network communication. Upon selecting a device to host (as Appellant admits Kristiansson does, Brief, pg. 17), one must provide a unique address so that messages will be able to reach the container without conflicting with other containers. Carl discloses that containers can be routed to with IP addresses (paras. 33, 47). Zhang discloses that the lease period of a resource such as an IP address or bandwidth can be recorded for a subsequent query. (paras. 32, 116, 168-169) Rosen discloses that conflict among IP addresses for multiple customers can be avoided by using different virtual forwarding instances, which would allow a first customer and a second customer to both utilize, e.g., the address 10.0.0.1 without conflicting with each other. (Sections 1.1-1.3, 3.1-3.2) The host must have a connection to a given virtual network to use it. (Section 3.1). Thus, one of skill would have been motivated to query the selected host to determine whether a previous container was still present – and therefore an IP address was still leased - or whether the host had sufficient bandwidth, or whether it was part of a particular virtual network, in order to confirm that the container could be placed there and what IP address it could have. One would not assign an IP address that conflicted with another IP address in the same virtual instance, so it would have been obvious to assign after querying the host to ensure an IP address was not in use. Put simply – one of skill would have found it obvious to interrogate a hosting system to assess the context in which a container is to be deployed and to configure the container to work properly within that context rather than blindly configuring a container irrespective of the context which instantiates it. Similarly, since one of the functions of the container is to communicate over a network and communication requires an assigned address, it would have been obvious to assign the address prior to instantiating the container. Therefore, the sequence – select, query, assign, instantiate – would have been obvious.
This only makes basic networking sense – When a message arrives at a router (see Kristiansson, Fig. 3), the router has to know the next hop to send the message to. That next hop is the host/container engine. If the host is foreign to the routing instance, the router won’t know to forward the message to it. When the host receives the message, it must send the message to the container. That requires that the container have a unique address within the routing instance. If one didn’t query the host, they would not ensure that the router could route to the host, and messages would not be delivered. If one didn’t query the host, they would not know what addresses were not leased, and they may run into an address collision. Once available addresses are known, one would configure the container with the address and any other configuration data (such as the VNI) needed.
In short, Zhang alone suggested that querying preceded the assignment in order to check the bandwidth and IP addresses were available, and therefore suggested assigning “based on the queried current parameters of network operations on the selected host.” Rosen provides an additional reason, because now the device must also be queried to ensure it is compatible with a user’s virtual network. As a result, the sequence of selecting and then assigning would have been obvious based over the combination. 
Examiner also briefly wishes to discuss the transmitting limitation, even though Appellant merely asserts it is patentable without any significant argument. Appellant admits Kristiansson teaches instantiation. (Brief, pg. 17) The motivation to send an instruction to instantiate a container based on the assigned IP address and the configured network settings is the same as the motivation to instantiate a container based on the configured network settings – one of skill would be motivated to instantiate a properly configured container. The host will have to get the configuration information from somewhere and it would have been obvious to combine it in the message to instantiate in order to increase the efficiency of the system.
Because the correct analysis results in a conclusion of obviousness, the rejection should be upheld.
If the previous argument sounds familiar, it is because it is a similar argument (now strengthened by Rosen) that Examiner put forward at Appeal Answer, 1/28/2019, pgs. 6-7, that the Board adopted. The third reason Examiner did not err is because Examiner thinks it is pretty clear what is happening here: Appellant did not seek rehearing in the previous appeal and now Appellant is attempting to backdoor a reversal of the Board’s previous holding and factfinding relating to Claim 1 and take a settled issue in the examination back into contention. Examiner, also an attorney, frankly does not know whether estoppel even exists in a non-IPR context but at a minimum the principles underlying res judicata are applicable.
Examiner will simply quote from the Board Decision (12/31/2020) pgs. 4-5:
“In particular, Appellant argues that none of the references teaches or suggests that the ‘assignment and configuration and IP address to CE’ and ‘assignment of port number to container’ are ‘based on the queried current parameters’ of the selected CE…Also, Appellant argues that ‘neither Kristiansson nor Zhang teach or suggest ‘querying…the selected host for current parameters of network operations’…We do not agree with Appellant’s argument.”  (Emphasis Examiner’s)
The Board further held “[T]he combination of Kristiansson, Zhang and Carl ‘suggest querying a host to determine if a previous container is still present, and thus its IP address is still reserved.’ Ans. 6. ‘If it is not, then the IP address can be used to configure a new container that will be assigned.’ Id. ‘If it is, then a different IP address must be used…” (Decision, pgs. 6-7)
The issue of the obviousness of the claimed sequence has already been settled. The limitations of “querying [] the selected host for current parameters of network operations on the selected host” and “transmitting an instruction to the selected host to instantiate the requested container based on the configured network settings” were directly at issue in the last appeal and the Board upheld Examiner’s reasoning. Further, the Board adopted or upheld Examiner’s reasoning that one reason a person of skill would have queried the host was so that the later assignment of an IP address would be done correctly. That is a situation where assignment is based on queried network parameters of the selected host.
Examiner assumes the response to this argument will be that the previous appeal did not explicitly contain the instant language “assigning, based on the queried current parameters of network operations on the selected host, an IP address to the container to be instantiated at the selected host.” (Underline to show newly amended language since last appeal) But that doesn’t matter – the logic that renders that limitation obvious was not dicta, was upheld and even was adopted. The Board already concluded that it would have been obvious to query a host so that the system could determine which IP address should be assigned to the new container. Appellant simply took Examiner’s/the Board’s reasoning for obviousness, added it as an explicit limitation to the claims, and now (without calling attention to the fact they seek a reversal) asks the Board to find it nonobvious. That is certainly a novel way of seeking a time-barred rehearing, but Examiner doubts it is an appropriate one. 
Claims 2/26/2021 are the only amendment since the previous appeal. The virtual network identifier limitations amended into Claim 1 are taught by Rosen and not complained of. Similarly, Appellant does not advance an argument with respect to the “transmitting an instruction [to instantiate] based on the assigned IP address and the configured network settings” language. Therefore, it is entirely accurate to state that the entirety of new (i.e. not previously appealed) complaint to Claim 1 is that the claim now contains the words “assigning, based on the queried current parameters of network operations on the selected host, an IP address…” Appellant’s sole new argument with respect to the assigning limitation is “Kristiansson teaches that the CEM can select a CE and cause the selected CE to instantiate a container after the CEM  determines that a software container utilizing a port number predetermined by the CEM should be deployed,” and that “None of Carl, Zhang, or Rosen can cure the foregoing deficiencies of Kristiansson.” Examiner suggests the Board simply repeat itself from Decision, pg. 5: “Non-obviousness cannot be established by attacking references individually where, as here, the ground of unpatentability is based upon the teachings of a combination of references.” Regardless of whether it is proper to seek this reversal, for the reasons above Appellant certainly hasn’t given the Board any valid - let alone compelling - reasons for reversing itself.
Kristiansson supports Examiner’s findings, not Appellant’s argument. Further, a proper analysis over all of the cited references shows the obvious motivation for assigning an IP address in view of queried parameters of a selected host. Further still, the argument put forth is not a sufficient reason the Board should reverse its previous holding.


IV. Claim 1 is Otherwise Taught
There are two paragraphs in Brief, pgs. 17-18 where Appellant discusses other limitations and other references, such as “Nowhere does Kristiansson teach or suggest querying the selected CE for ‘current parameters of network operations’ nor ‘assigning an IP address to the container based on the query’ and then ‘transmitting an instruction to the selected [CE] to instantiate the requested container based on the assigned IP address.” These are not arguments so much as mere allegations of patentability based upon an improper piecemeal attack on the rejection. For example, Examiner previously cited, Appellant previously argued, Examiner previously responded, and the Board previously upheld the citation to Zhang for the querying the current parameters limitation. The present argument that Kristiansson fails to teach the limitation when Examiner spent several pages in the previous appeal explaining how Zhang teaches it, together with leaving out that the Board already upheld Examiner’s reasoning is, at best, a disingenuous attempt at explaining how Examiner’s rejection is in error.
For similar reasons, the later argument that “Assuming, for the sake of argument that Zhang’s lease time corresponds at least in part to the ‘current parameters of network operations,’ nowhere does Zhang teach or suggest ‘assigning an IP address to the container based on’ the queried lease time,” is not entirely candid. Examiner supposes that if one took on Appellant’s consistently-applied incorrect action of considering only Zhang in isolation, that would be true as Zhang is not cited for containers. But that ignores that in combination the limitation is obvious, that the Board previously found so, and that the argument invites the Board to reverse itself.
In the interest of completeness, Examiner believes any remaining arguments were all covered in either the previous appeal or dealt with in the argument above. Examiner incorporates his previous Answer argument. In the event they are not, Examiner stands on the citations in the Final.


V. There is a Motivation to Combine
At Brief, pgs. 18-19, Appellant argues that one of skill would not modify Kristiansson’s IP address plus port number routing to include Carl’s assignment of IP addresses directly to the container. Applicant argues “such a modification is neither straightforward nor trivial and changes [the] operating principle of Kristiansson’s technique,” and “[i]f Kristiansson’s techniques were modified to instead use an IP address instead of a port number to distinguish different containers on the container engine, additional and different encapsulation and decapsulation may have to be used in order to deliver messages correctly.”
This issue was also already decided and, unlike the above sequence argument, Appellant does not even have new claim language to use as a fig leaf. At Brief, 12/16/2018, pgs. 17-18, Appellant argued modifying Kristiansson with Carl’s IP address assignment to containers “changes principle of operation in Kristiansson’s system” and that “routing network traffic using port numbers are different than routing network traffic using IP addresses in very fundamental ways.” The Decision upholds Examiner at pgs. 9-10.
Frankly, Examiner thinks little else need be said. Appellant provides no support for the assertion that “such a modification is neither straightforward nor trivial,” so the Board need not even credit it, as arguments of Counsel cannot replace evidence where evidence is necessary. See MPEP 716.01(c). Even if the Board did, all of the references disclose IP addressing to communication endpoints and one of skill would know that IP addressing is perhaps the most common, widely used form of network addressing in use on the critical date. The notion that their assignment is “neither straightforward nor trivial” lacks any credulity whatsoever and flies in the face of the Carl reference, which is presumed enabled. See MPEP 2121(I). Moreover, because the instant specification provides no technical teaching for the act, Examiner asserts that if the Board were to buy the “neither straightforward nor trivial” statement that would simply render the instant claims unenabled.
The correct way to view this modification is as a simple substitution for predictable results. (See Decision, pg. 10, citing KSR v. Teleflex and United States v. Adams) The fact that even Counsel knows that “different encapsulation and decapsulation” would have to be used to apply the technique (as Appellant’s Specification does not support that statement) suggests there is no technical problem, and regardless the Board has already explicitly stated what is fundamentally true to an obviousness analysis: “…the standard for a change in principle of operation is not ‘difference.’” (Decision, pg. 10)
To the extent that anything more is sought, Examiner incorporates by reference Examiner’s previous response (See Answer, 1/28/2019, pgs. 10-11) on the issue and reasserts it here.


VI. The Remaining Claims are Obvious
At Brief, pg. 19, Appellant argues Claim 4 is nonobvious. Examiner believes this argument to be cut-and-pasted from the previous Brief (see Brief, 12/16/2018, pgs. 18-19, and note Appellant did not even update the date of the most recent office action or the pages on which the rejection lies). Examiner notes that no dependent claims have been amended since the previous appeal.
Examiner responds primarily that the Board previously held this was not a substantive argument, other than merely restating the limitations called for in the claims. (Decision, pgs. 10-11) Alternatively, the Board upheld Examiner. (“To the extent that these may constitute arguments we adopt the Examiner’s findings and conclusion in the Final Action and the Answer without having to repeat them herein.” Id.) Since the exact same argument cannot be any more substantive the second time it is submitted rather than the first, and since Examiner’s citations and arguments have not changed, the same conclusions should be reached. To the extent anything more is sought, Examiner incorporates the response from Examiner’s previous Answer, 1/28/2019, pgs. 11-12.
Appellant discusses Claims 5-8 at Brief, pgs. 20-21. They are all similarly situated to Claim 4 - i.e. they all have not changed in scope, they all appear to be cut-and-pasted arguments, the Board found them all nonsubstantive, and Examiner incorporates Examiner’s previous argument. Arguments for these claims can be found at Answer, pgs. 12-16.
At Brief, pgs. 21-22, Appellant discusses Claims 10 and 17. Because these are the other independent claims, they have changed in scope. Consequently, Examiner incorporates the above arguments with respect to Claim 1. To the extent that Appellant provides additional argument, those arguments appear to be cut-and-pasted from the previous appeal, and the Board responded to them in the similar manner as the dependents. They should again be treated that way. Alternatively, they are obvious for the reasons above and the reasons presented in the previous Answer at pgs. 16-17.
Appellant discusses Claim 18 at Brief, pg. 23. It is similarly situated to Claim 4 – i.e. it has not changed in scope, it appears to be a cut-and-pasted argument, the Board previously found the argument nonsubstantive, and Examiner incorporates Examiner’s previous argument. Argument can be found in Answer, pgs. 17-18.
At Brief, pgs. 23-24, Appellant argues that other dependent claims are nonobvious because of the nonobviousness of the independent claims. The independent claims are obvious, so the argument is moot.


VII. Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/NICHOLAS P CELANI/Examiner, Art Unit 2449                                                                                                                                                                                                        

Conferees:
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.